               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,
                                                    CR 19-14-GF-BMM
                    Plaintiff,

        vs.
                                                     JUDGMENT OF
                                                      ACQUITTAL
 ALPHONSE BIRD,

                    Defendant.

      This case having been tried to a jury on January 13, 2020, and in accordance

with the jury verdict, IT IS HEREBY ORDERED that the Defendant is

ACQUITTED of the offense of Aggravated Sexual Abuse as charged in Count 1

of the Superseding Indictment.

      DATED this 15th day of January, 2020.
